11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Alfred Lee Rice Jr.,                        * From the 441st District Court
                                              of Midland County,
                                              Trial Court No. CR51461.

Vs. No. 11-19-00314-CR                      * September 2 , 2021

The State of Texas,                         * Memorandum Opinion by Williams, J.
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgments below. Therefore, in accordance with this court’s opinion,
we modify the judgments of the trial court and the bill of cost to delete the
assessment of attorney’s fees. As modified, we affirm the judgments of the trial
court.